UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                         )
MICHAEL AGUIAR,                          )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      No. 18-cv-2777 (KBJ)
                                         )
KIMBERLY PARE,                           )
                                         )
             Defendants.                 )
                                         )


                             MEMORANDUM OPINION

      On December 4, 2018, the defendant in this matter filed a motion to dismiss

plaintiff’s complaint. (ECF No. 4.) The Court advised the plaintiff of his obligations

under the Federal Rules of Civil Procedure and the local rules of this Court to respond

to the motion, and specifically warned plaintiff that, if he did not respond to the motion

by January 11, 2019, the Court may treat the motion as conceded. (ECF No. 6.) To

date, the plaintiff has neither filed an opposition to the motion nor has requested more

time to do so. Therefore, the Court will GRANT the defendant’s motion as conceded

and will DISMISS this action without prejudice.

      A separate Order accompanies this Memorandum Opinion.


DATE: January 31, 2019                   Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge